UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1536


KOBI J. MULLINS,

             Plaintiff - Appellant,

             v.

WELLS FARGO BANK, N.A.; SAMUEL I. WHITE, P.C.; SHUTTLEWORTH,
RULOFF, SWAIN, HADDAD & MORECOCK, PC,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00841-REP)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kobi J. Mullins, Appellant Pro Se. Terry Catherine Frank, KAUFMAN & CANOLES,
PC, Richmond, Virginia; Michele Adams Mulligan, GOLIGHTLY MULLIGAN PLC,
Richmond, Virginia; Samuel I. White, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kobi J. Mullins appeals the district court’s order dismissing his complaint for

failure to state a claim. We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.    Mullins v. Wells Fargo Bank, N.A., No.

3:16-cv-00841-REP (E.D. Va. Mar. 30, 2017). We also deny Mullins’ motion to add a

party. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                         DISMISSED




                                          2